           Case 1:18-vv-01091-UNJ Document 92 Filed 04/21/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1091V
                                        (not to be published)


    RAMONA JEAN FRY, Personal
    Representative of the Estate of HELEN                       Chief Special Master Corcoran
    J. BRIGGS,
                                                                Filed: March 19, 2021
                          Petitioner,
    v.                                                          Special Processing Unit                 (SPU);
                                                                Attorney’s Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Milton Clay Ragsdale, IV, Ragsdale LLC, Birmingham, AL, for Petitioner.

Matthew Murphy, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

      On July 26, 2018, Helen J. Briggs 2 filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 3 (the
“Vaccine Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 On April 30, 2020, Ramona Jean Fry was substituted as Petitioner f ollowing the death of Ms. Briggs on
January 26, 2020, of causes unrelated to her vaccination. ECF No. 48.
3National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-01091-UNJ Document 92 Filed 04/21/21 Page 2 of 2




Administration as a result of a pneumococcal conjugate (Prevnar-13) vaccine
administered to her on December 21, 2015. (Petition, ECF No. 1 at 1). On December 16,
2020, a decision was issued awarding compensation to Petitioner in the amount of
$121,515.30. (ECF No. 82).

       Petitioner has now filed a motion for attorney’s fees and costs, dated February 25,
2021 (ECF No. 87), requesting a total award of $97,680.17 (representing $92,013.50 in
fees and $5,666.67 in costs). In accordance with General Order No. 9, Petitioner filed a
signed statement indicating that Petitioner incurred no out-of-pocket expenses. (ECF No.
87-5). Respondent reacted to the motion on March 10, 2021, indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case and defers to the Court’s discretion to determine the amount to be awarded. (ECF
No. 88). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $97,680.17 (representing $92,013.50 in fees and $5,666.67 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  2
